DETAILED ACTION
Claims 21-40 (as renumbered to claims 1-20) are allowed over the prior art of record. Claims 1-20 had been previously cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21, 31, and 40 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
   inserting, by the client application, the alert relating to the native application into the one or more of the markup symbols and code of the web page information associated with the website, wherein the alert is to be displayed inline with and does not obscure any of the content associated with the website; and displaying, on a display of the computing device and using the web page information with the alert relating to the native application, a web page that is associated with the website and that includes the alert relating to the native application inline with the content associated with the website, wherein the alert does not obscure any of the content associated with the website.
The above limitations in combination with other limitations of claims 21, 31, and 40 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s remark, see pages 7-10 of the Remark filed 01/27/2022, the Examiner notes that it is reasonable to acknowledge that none of the evidence at 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/16/2022